DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
No amendment was made in the response filed on 12/15/2020, thus claims 1, 3-22 and 24-35 are currently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
           Claims 1, 3-5, 7-9, 11, 14, 22, 24-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318, both of record.           Regarding claim 1, Ohtou teaches a semiconductor device (Fig. 1A and 2G), comprising:             a substrate (100, fig. 1A) [0017];             a first device (NMOS, fig. 1A) and a second device (PMOS, fig. 1A) formed on the substrate (100), wherein each of the first device (NMOS) and the second device (PMOS) comprises:             a first source/drain layer (140/140’, fig. 1A) [0019], a channel layer (160/160’, fig. 1A) [0019] and a second source/drain layer (190/190’, fig. 1A) [0019] stacked on the substrate (100) in sequence; and (InGaAs material [0025] of the 190 – drain 190 is made by doping the InGaAs nanobars at proper depths and location; see examiner’s fig. 1) that have different compositions from each other to create stress (see also fig. 2E and 7A-7B) [0032] and [0034], and           wherein the gate stack (170/170’) has an end (side ends) close to the channel layer (160/160’), a top surface of the end of the gate stack (170/170’)  is substantially coplanar (fig. 1A) with a top surface of the channel layer (160/160’), a bottom surface of the end of the gate stack (170/170’) is substantially coplanar with a bottom surface of the channel layer (160/160’)  (Ohtou et al., fig. 1A and 2E-2G). 

    PNG
    media_image1.png
    421
    625
    media_image1.png
    Greyscale
                                                      Examiner’s fig. 1               But Ohtou fails to teach wherein at least part of a dielectric layer (171, fig. 1A) [0021] of a gate (172-173, fig. 1A) [0022] is in a “U” shape rotated by 90 degrees.               However, Balakrishnan teaches a semiconductor device (fig. 24) wherein at least part of a dielectric layer (HK/1502, fig. 15 and 24) [0053] of a gate (1602+1702, figs.15-16 and 24) [0055]-[0056] is in a “U” shape rotated by 90 degrees (fig. 24) (Balakrishnan et al., fig. 24).               At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the shape of the dielectric layer of the gate as taught by Ohtou with “U” shape rotated by 90 degrees dielectric layer of the gate as taught by Balakrishnan because the shape/configuration  (fig. 1-24) comprising retaining at least part of a dielectric layer (HK/1502, fig. 15 and 24) [0053] of a gate (1602+1702, figs.15-16 and 24) [0055]-[0056] in a “U” shape rotated by 90 degrees (fig. 24) (Balakrishnan et al., fig. 24).               At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the shape of the dielectric layer of the gate as taught by Ohtou with “U” shape rotated by 90 degrees dielectric layer of the gate as taught by Balakrishnan because the shape/configuration of the claimed dielectric layer of the gate is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration/shape of the dielectric of the gate is significant or provides unexpected results. See MPEP 2144.04 (IV) (B).               Furthermore, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the simple substitute of the shape of the dielectric layer of the gate as taught by Ohtou with “U” shape rotated by 90 degrees dielectric layer of the gate as taught by Balakrishnan because “U” shape rotated by 90 degrees dielectric layer of the gate is well known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results (see MPEP 2144.06). 	Regarding claim 24, Ohtou in view of Balakrishnan teaches the method of claim 
Regarding claim 26, Ohtou in view of Balakrishnan teaches the method of claim 25, wherein the stress enhancement layer (240) has stress (NMOS – tensile, [0032], fig. 7A) [0032] opposite to the created stress (compressive, fig. 7B) [0032] (Ohtou et al., fig. 7A-7B, [0032]). 	Since the claimed and the prior art products have an identical layer composition (the stressed enhancement layer made of SiN and the stressed semiconductor material made of SiGe), a prima facie case of obviousness has been established. Since the composition (SiN and SiGe) is the same, the SiN hard mask layer and SiGe stressed semiconductor layer of Ohtou must necessarily exhibit the properties (such as having opposite stresses) as the SiN liner and the SiGe stressed semiconductor layer of the invention ([0098] and [0101] of the publication of instant application). See MPEP 2112.01.  	Regarding claim 27, Ohtou in view of Balakrishnan teaches the method of claim 24, further comprising: forming a mask (hard mask layer 220, fig. 2B) [0028] covering at least portions of the second source/drain layer (190/190’) close to sidewalls thereof, wherein the selective etching (fig. 2C) [0029] of the second source/drain layer (190/190’) is performed using the mask (220) (Ohtou et al., fig. 2C-2E). 	Regarding claim 33, Ohtou in view of Balakrishnan teaches an electronic device (exemplary device with logic function, [0016]) comprising an Integrated Circuit (IC) (fig. 1A, [0016]) comprising the semiconductor device of claim 1 (Ohtou et al., [0016]). 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 1 above, and further in view of Chen et al. US PGPub. 2003/0116792, all of record. 	Regarding claim 6, Ohtou in view of Balakrishnan does not teach the semiconductor device of claim 1, wherein there is a crystalline interface and/or a doping concentration interface between the first source/drain layer (140/140’) and the channel layer (160/160’) and/or between the channel layer (160/160’) and the second source/drain layer (190/190’). 	However, Chen teaches a semiconductor device (fig. 4) wherein there is a doping concentration interface (see Boron concentration profile/interface in fig. 5) between the first source/drain layer (source 10, fig. 4-5) [0021] and the channel layer (12+14, fig. 4-5) [0021] and/or between the channel layer (12+14) and the second source/drain layer (drain 16, fig. 4-5) (Chen et al., fig. 4-5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the doping concentration of the source/channel/drain of Ohtou with that taught by Chen in order to form energy step in the channel that helps the carrier injection from the source to the channel which in turn improves drive current (Chen et al., [0023]). 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 7 above, and further in view of Balakrishnan et al. US PGPub. 2017/0077231, all of record.	Regarding claim 13, Ohtou in view of Balakrishnan teaches a semiconductor device wherein for a p-type device, the first semiconductor material comprises first SiGe, the second semiconductor material comprises second SiGe, wherein the first SiGe has a concentration of Ge greater than that in the second SiGe; or for an n-type device (NMOS), the first semiconductor material (SiGe, 240 inducing tensile stress, [0032]) comprises first SiGe, the second semiconductor material (SiGe of 190/190’, [0013]) comprises second SiGe, but fail to teach wherein the first SiGe has a concentration of Ge less than that in the second SiGe. 	However, Balakrishnan ‘7231 teaches a semiconductor device (fig. 4) wherein a low Ge concentration of SiGe produces a tensile stressed fin/channel (fig. 4) (Balakrishnan et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the teaching of Ohtou by using the low Ge concentration in the SiGe stressor 240 as taught by Balakrishnan as compared to the second semiconductor SiGe because low Ge concentration in SiGe is well-known in the art to produce tensile stress for NMOS/NFET devices which in turn improves the electron mobility in NFET and PFET devices to meet performance targets (Balakrishnan et al., [0002]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 1 above, and further in Kwon et al. US PGPub. 2006/0226495, all of record.
 	Regarding claim 15, Ohtou in view of Balakrishnan does not teach the semiconductor device of claim 1, wherein the channel layer (160) of the first device (NMOS) has a thickness different from that of the channel layer (160’) of the second device, (PMOS) or the first device (NMOS) has a channel length different from that of the second device (PMOS). 	However, Kwon teaches a semiconductor device (fig. 14) wherein the first device (nFET) has a channel length [0012] different from that of the second device (pFET) (Kwon et al., fig. 14, [0012]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the channel lengths of the devices of Ohtou such that the devices have different channel lengths as taught by Kwon in order to increase carrier mobility, hence improved performance, in the pFET without degrading performance of nFET (Kwon et al., [0012]).   	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 22 above, and further in Chen et al. US PGPub. 2013/008233, all of record.
 	Regarding claim 30, Ohtou in view of Balakrishnan teaches the method of claim  	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 22 above, and further in Wu et al. US PGPub. 2016/0315084, all of record. 	Regarding claim 31, Ohtou in view of Balakrishnan teaches the method of claim 22, wherein the disposing of the stack comprises: growing the first source/drain layer  	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 24 above, and further in Cheng et al. US PGPub. 2018/0254322, all of record. 	Regarding claim 32, Ohtou in view of Balakrishnan does not teach the method of claim 24, wherein the selective etching (fig. 2C, [0029]) comprises atomic layer etching. .
 	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtou et al. US PGPub. 2015/0380555 in view of Balakrishnan et al. US PGPub. 2017/0194318 as applied to claim 33 above, and further in Yang et al. US PGPub. 2016/0372316, all of record. 	Regarding claim 34, Ohtou in view of Balakrishnan does not teach the electronic device of claim 33, further comprising a display operatively coupled to the IC (fig. 1A) and a wireless transceiver operatively coupled to the IC (fig. 1A). 	However, Yang teaches an electronic device (800, fig. 8) [0082] comprising a display (828, fig. 8) operatively coupled to the IC (864, fig. 8) and a wireless transceiver (840-846, fig. 8) operatively coupled to the IC (864) (Yang et al., fig. 8). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ohtou with that of Yang by providing the IC of Ohtou in the electronic device of Yang in order to provide an                                              Allowable Subject Matter
Claims 10, 12, 16 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor device wherein “the second semiconductor material extends on a bottom surface and sidewalls of the first semiconductor material,” as recited in claim “for a p-type device, the first semiconductor material has a lattice constant greater than that of the second semiconductor material in a state of being not strained, to create compressive stress in the channel layer; or for an n-type device, the first semiconductor material has a lattice constant less than that of the second semiconductor material in a state of being not strained, to create tensile stress in the channel layer,” as recited in claim 12 in combination with the rest of the limitations recited in claims 7 and 1 	a semiconductor device wherein “each of the first device and the second device further comprises: a gate contact pad laterally extending from a gate conductor layer in the gate stack in a direction away from the channel layer, wherein the gate conductor layer and the corresponding gate contact pad of at least one of the first device and the second device comprise different materials” as recited in claim 16 in combination with the rest of the limitations of claim 1; and 	a method of manufacturing a semiconductor device comprising “forming respective gate contact pads for the first device and the second device, wherein the gate contact pads extend from respective gate conductor layers in the respective gate stacks in a direction away from the respective channel layers, and wherein the gate conductor layer and the corresponding gate contact pad of at least one of the first device and the second device comprise different materials,” as recited in claim 28 in combination with the rest of the limitations of claim 24..

Response to Arguments
Applicant’s argue that “the Office Action also contended that paragraph [0025] of Ohtou discloses a second semiconductor material (“InGaAs material [0025] of the 190”). See page 4 of the Office Action. Applicant respectfully disagrees. Paragraph [0025] of Ohtou discloses that “indium gallium arsenide (InGaAs) nanobars may be used because of the better electron mobility they provide.” As such, it is clear that in Ohtou, the InGaAs material is for a nanobar, which is related to a nano-scaled channel structure 160 (the alleged channel layer), instead of for the alleged second source/drain layer (190/190’). See also paragraph [0032] of Ohtou (reciting “the nano-scaled channel structure (160)” and “nanobar channel”). In fact, nowhere in Ohtou including paragraph [0025] of Ohtou discloses or teaches the contended “InGaAs material [0025] of the 190". Therefore, Ohtou does not disclose or teach the claimed second semiconductor material (that has different compositions from the first semiconductor material to create stress) for a second source/drain layer.”
	However the examiner respectfully submits that the alleged second source/drain layer (190/190’) is obviously made of InGaAs material because, even though the channel is nanobars channel made of InGaAs material, the source and drain are formed from the same InGaAs nanobar material by doping the InGaAs nanobars at proper depths and location.  	See [0025] of Ohtou wherein the material of drain 190 is implied “In some embodiments, the nanobar may be obtained by first providing a silicon-based bulk material, doped at proper depth and locations to define the source/drain regions, then precisely etched and reduced to a desirable nano-profile. In some applications, indium gallium arsenide (InGaAs) nanobars may be used because of the better electron mobility they provide.”  	Therefore, Ohtou obviously discloses or teaches that the claimed second semiconductor material (InGaAs material [0025] of the 190 – drain 190 is made by doping the InGaAs nanobars at proper depths and location; see examiner’s fig. 1) and the first semiconductor material (SiGe material [0033] or SiC material [0034] used as stressors 240 within the drain 190; see examiner’s fig. 1) have different compositions from each other to create stress. 	The rejections are therefore proper, maintained, and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892